 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
     EDWARD G. VERONDA
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South
 4   Suite 1100
     Las Vegas, Nevada 89101
 5   702-388-6336
     Edward.G.Veronda@usdoj.gov
 6
                     UNITED STATES DISTRICT COURT
 7
                          DISTRICT OF NEVADA
 8
     United States of America,                      )
                                                    ) Case No.: 2:21 mj 00150-EJY
 9                                                  )
                     Plaintiff,
                                                    ) Stipulation to Continue Preliminary
10                                                  ) Hearing Date (Third Request)
           vs.                                      )
11                                                  )
     JACQUAVIUS TRISHUN POWELL                      )
                                                    )
12
                     Defendants.                    )
                                                    )
13                                                  )
                                                    )
14

15
                 IT IS HEREBY STIPULATED AND AGREED, by and between Christopher
16
     Chiou, United States Attorney, Edward Veronda, Assistant United States Attorney, counsel
17
     for the United States of America and Nicholas Wooldridge, Esq., counsel for defendant
18
     Jacquavius Powell.
19
                 THAT THE PRELIMINARY HEARING CURRENTLY SCHEDULED FOR
20
     July 2, 2021, at 4:00 p.m. before U.S. Magistrate Elayna J. Youchah be vacated and set to a
21
     time convenient for the Court, but no earlier than 45 days (Monday, August 16, 2021).
22
                 This stipulation is entered into for the following reasons:
23
        1. Before the scheduled preliminary hearing, the government has provided counsel with
24
            Rule 16 Discovery, including multiple gigabytes of cell phone data. Counsel for the
 1         defendant requests an opportunity to review the discovery and discuss it with his

 2         respective client prior to the preliminary hearing.

 3      2. Defense counsel and counsel for the government agree to the continuance.

 4      3. The defendant is not detained and agrees to the continuance.

 5      4. Denial of this request for continuance could result in a miscarriage of justice.

 6      5. The additional time requested by this Stipulation is excludable in computing the time

 7         from the filing of the criminal complaint through which the government must assert

 8         an criminal Information or seek an Indictment by the Grand Jury pursuant to the

 9         Speedy Trial Act, Title 18, United States Code Section 3161(h)(7)(A), when

10         considering the factors under Title 18, United States Code, Sections 3161(h)(7)(B)

11         and 3161(h)(7)(B)(iv).

12      6. This is the second request for a continuance.

13       Dated this 21st day of June, 2021.

14
                                                    Respectfully Submitted,
15
                                                    CHRISTOPHER CHIOU
                                                    Acting United States Attorney
16

17
                                                    EDWARD G. VERONDA
                                                    Assistant United States Attorney
18
                                                    NICHOLAS WOOLDRIDGE, ESQ.
19
                                                    Counsel for defendant Jaquavius Powell
20

21

22
     CHRISTOPHER CHIOU
23   Acting United States Attorney
     District of Nevada
24   Nevada Bar Number 14853
                                               2
 1   EDWARD G. VERONDA
     Assistant United States Attorney
 2   501 Las Vegas Boulevard South
     Suite 1100
     Las Vegas, Nevada 89101
 3   702-388-6336
     Edward.G.Veronda@usdoj.gov
 4

 5
                      UNITED STATES DISTRICT COURT
                           DISTRICT OF NEVADA
 6

 7   United States of America,                        )
                                                      ) Case No.: 2:21 mj 00150-EJY
 8                    Plaintiff,                      )
                                                      ) Stipulation to Continue Preliminary
                                                      ) Hearing Date (Third Request)
 9          vs.                                       )
                                                      )
10   JACQUAVIUS TRISHUN POWELL                        )
                                                      )
11                    Defendants.                     )
                                                      )
12                                                    )
                                                      )
13

14                                            FINDINGS OF FACT

15          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

16   Court finds that:

17          1. The period within which the government may assert an Information or seek an

18                Indictment through the Grand Jury against the defendant is hereby extended from

19                the date of the filing of the complaint up through and including August 16, 2021.

20          2. The government has provided counsel for the defendant with Rule 16 discovery,

21                including multiple gigabytes of cell phone data.       Counsel for the defendant

22                requests an opportunity to review the discovery and discuss it with his client prior

23                to a preliminary hearing or an indictment.

24
                                                  3
 1          3. Both counsel for the defendants and counsel for the government agree to the

 2               continuance.

 3          4. The defendant is not detained and agrees to the continuance.

 4          5. The additional time requested by this Stipulation is excludable in computing the

 5   time within which the trial herein must commence pursuant to the Speedy Trial Act, Title

 6   18, United States Code Section 3161(h)(7)(A), when considering the factors under Title 18,

 7   United States Code, Sections 3161(h)(7)(B) and 3161(h)(7)(B)(iv).

 8          6.      This is the first request to continue the preliminary hearing.

 9          For all of the above-stated reasons, the end of justice would best be served by a

10   continuance of the preliminary hearing.

11                                              ORDER

12          IT IS ORDERED that the preliminary hearing currently scheduled for July 2, 2021,

13   at 4:00 p.m. be vacated and continued to August 16, 2021, at the hour of

14   4:00 p.m. in Courtroom 3A.

15          DATED this 21st day of June 2021.

16

17                                               ________________________________
                                                 UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24
                                                 4
